Sanders, J.
(dissenting) — If the constitution, by its language, purported to exclusively set the qualifications for public office I would yield to that higher law; however, it does not. This court is not above the very constitution which created it, and must always heed its voice. I dissent because the constitution requires no less.
The Constitutional Text
To test the majority’s claim that the people may not impose limits upon the terms of their elected public servants we must repair to the words of the constitutional text as “ [appropriate constitutional analysis begins with the text and, for most purposes, should end there as well.” Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997).13 As Patrick Henry similarly expressed early in our nation’s history, “A Constitution, sir, ought to be, like a beacon, held up to the public eye, so as to be understood by every man.” Jean Edward Smith, John Marshall: Definer of a Nation 137 (1st ed. 1996) (quoting 3 Debates in the Several State Conventions on the Adoption of the Federal Constitution 579 (Jonathan Elliott ed., 2d rev. ed. (1907))).
These clauses were worded negatively to prohibit anyone from holding office who does not possess the constitutionally minimum qualifications. Washington Constitution article II, section 7, addressing state legislators, provides:
*213No person shall be eligible to the legislature who shall not be a citizen of the United States and a qualified voter in the district for which he is chosen.
And Washington Constitution article III, section 25, addressing all other state officers, provides:
No person, except a citizen of the United States and a qualified elector of this state, shall be eligible to hold any state office.
The majority errs when it concludes negative constitutional language which sets a minimum exclusively sets a maximum as well.14 To set a floor and ceiling, simultaneously, more appropriate language would state “all persons shall be eligible for office who are citizens and qualified voters.” But it doesn’t.15
State ex rel. Griffiths v. Superior Court, 177 Wash. 619, 33 P.2d 94 (1934) is dispositive. There a Seattle council member challenged a Seattle ordinance which disqualified officeholders from holding any second public office. The council member challenged the ordinance on the grounds it was prohibited by state statute which provided: “no person shall be competent to hold an elective office within the state or any of its political subdivisions, including that of school district, unless he be a citizen of the United States *214and of the state of Washington and an elector of such political subdivision.” Id. at 623 (citing Rem. Rev. Stat. § 9929). The disqualified council member argued the state statute set the exclusive qualifications for city office, and, accordingly, the city could not add any qualifications.
But this court disagreed, holding the negatively worded language meant what it said by setting minimum qualifications and nothing more. Holding the city could add qualifications consistent with the state statute, the court held, “Section 9929 merely provides that no person shall be competent to hold elective office unless he possesses certain qualifications. It does not say that no other requirements shall be prescribed, nor does it say that the political subdivision therein named may not impose restrictions not inconsistent with the statute.” Id. at 624.
Griffiths and today’s majority read nearly identically worded qualification clauses to an opposite result. As the constitutional language is materially identical to the state statute (no person shall hold office unless . . . ), the same outcome is mandated: Such negatively worded qualification clauses set the minimum qualifications but do not limit legislative power to add further qualifications above that minimum.
Our starting point is the presumption that the State has the legislative power to act in any given field unless affirmatively restrained by the constitution. State ex rel. Distilled Spirits Inst., Inc. v. Kinnear, 80 Wn.2d 175, 181, 492 P.2d 1012 (1972) (“[T]he legislative power is absolute unless expressly or by fair implication limited in the constitution.”) (citing State v. Fair, 35 Wash. 127, 76 P. 731 (1904)).16
If our constitution does not affirmatively limit the *215legislature’s, or the people’s, ability to set reasonable qualifications for office, the legislature’s authority to do so is simply not so limited. Such was the generally recognized rule of law at the time of statehood: “where the constitution has made some provision [for qualifications for office], but not exclusive ones, the legislature may add such others as are reasonable and proper.” Floyd R. Mechem, A Treatise on the Law of Public Offices and Officers § 66 (1890). Cf. State ex rel. Buttz v. Marion Circuit Court, 225 Ind. 7, 72 N.E.2d 225, 230, 170 A.L.R. 187 (1947) (“It has been held universally that in the absence of constitutional restrictions there may be qualifications imposed by the legislature for holding public office.”) (citing Floyd R. Mechem, supra, §§ 64-68 (1890)). Many of our framers were lawyers and appreciated the nuances of language.17 In matters of constitutional construction, courts prefer a construction
which will render every word operative, rather than one which may make some words idle and nugatory.
This rule is applicable with special force to written constitutions, in which the people will be presumed to have expressed themselves in careful and measured terms, corresponding with the immense importance of the powers delegated, leaving as little as possible to implication.
Thomas M. Cooley, A Treatise on the Constitutional Limitations 72 (6th ed. 1890) (footnotes omitted).
This analysis could and should end here, with the conclusion that our negatively worded qualification clauses18 do not forbid legislative imposition of further qualifications, *216including term limits. We know that because the text says that.19
Yet the majority ignores the plain meaning of the constitutional text embarking instead upon a journey back in time to the constitutional convention in a vain effort to give the unambiguous words of our constitution another meaning. Majority at 202. While such is ultimately unproductive,20 notwithstanding I posit our constitutional history does nothing to alter the plain meaning of the constitutional clauses before us. This is necessarily so because it is not the subjective intent of our framers which matters but the plain meaning of the words ratified by the public in 1889. State v. Lister, 91 Wash. 9, 156 P. 858 (1916); Malyon v. Pierce County, 131 Wn.2d 779, 799 n.31, 935 P.2d 1272 (1997); Robert E Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 510 (1984). The framers proposed, but the public disposed.
Constitutional History
At the time of the constitutional convention in 1889 Washington Territory was governed by the Organic Act. Under the Organic Act the Washington Territorial Legislative Assembly was directed to set the qualifications for voting and holding office. 10 Stat. ch. 90, § 5 (1853). The Organic Act, however, set the minimum qualifications by requiring officeholders and voters alike be United States citizens at least 21 years of age. Id. § 5. The Organic Act provided:
the qualifications of voters and of holding office at all subsequent elections shall be such as shall be prescribed by *217the Legislative Assembly: Provided, That the right of suffrage and of holding office shall be exercised only by citizens of the United States above the age of twenty-one years ....
Id. § 5.
Thus, in the beginning, qualifications for voting and office eligibility were treated the same: the minimum was set by the Organic Act, the remainder by the legislature. The new constitution, however, altered the scheme by treating qualifications for voting differently from qualifications for holding office. By unmistakable language voting qualifications were set exclusively; however, the new constitution retained the prior system’s treatment of qualifications for office by setting constitutional mínimums for eligibility, leaving the legislature free reign to set all remaining qualifications.
The voting qualification enshrined in the new constitution affirmatively stated:
All male persons of the age of twenty-one years or over, possessing the following qualifications, shall he entitled to vote at all elections . . . .[21]
Wash. Const, of 1889, art. VI, § 1.
Thus, article VI, section 1, affirmatively sets the exclusive qualifications for voting. The legislature could not, in light of this language, impose additional qualifications on voter eligibility. Noticeably contrasting language was used to address qualifications for office.
The qualification clauses for office provide, “No person *218shall be eligible to the legislature who shall not be a citizen of the United States and a qualified voter in the district for which he is chosen” (Const, art. II, § 7) and “No person, except a citizen of the United States and a qualified elector of this state, shall be eligible to hold any state office” (Const, art. Ill, § 25).
Unfortunately the majority does not grasp the importance of the difference in language used in these parallel settings, purblind asserting the meaning is the same. Thus, the majority violates the cardinal rule of construction which holds, “Where different language is used in the same connection in different parts of a statute, it is presumed that a different meaning was intended.” State v. Roth, 78 Wn.2d 711, 715, 479 P.2d 55 (1971).
Exclusive language was employed in the voter qualification clause, evidencing the qualifications set forth therein were intentionally exclusive; however, negative language was used in the office-holding qualification clause. The difference is obvious. But the majority does not account for it.
Contemporary authorities to our constitutional ratification were well able to discern the difference between negative and exclusive language: “Where the constitution has prescribed the qualifications, the possession of which shall entitle an individual to hold office under the state, it is not within the power of the legislature to change or add to them .... A negative provision, however, as that a person not an elector shall not be appointed or elected to an office in the state, does not preclude the legislature from adding other reasonable and proper requirements.” Floyd R. Mechem, A Treatise on the Law of Public Offices and Officers § 96 (1890). Case law of the time, and thereafter, agreed.
For example, the Ohio high court held in 1876 that negative phraseology in its constitutional qualifications clause did not preclude the legislature from enacting reasonable additional qualifications. State ex rel. Atty. Gen. v. Covington, 29 Ohio St. 102, 117-18 (1876). The negatively worded language there was the same as ours. Id. at 117 (“No person shall be elected or appointed to any office in this *219state, unless he possesses the qualifications of an elector.”) (quoting Ohio Const, art. XV, § 4). The Ohio court there upheld a statute requiring all officeholders must be residents for three years and be able to read and write. Id. at 117. Holding the negatively worded constitutional language was not offended, the court wrote:
It is apparent that this statute is not in conflict with the terms of this constitutional provision. It does not authorize the appointment of a person who is not an elector. The express provision of the constitution is, that a person not an elector shall not be elected or appointed to any office in this state. Now, unless the clear implication is that every person who has the qualifications of an elector shall be eligible to any office in this state, there is no conflict between the statute and the constitution. I do not believe that such implication arises .... If the framers of the constitution had intended to take away from the legislature the power to name disqualifications for office, other than the one named in the constitution, it would not have been left to the very doubtful implication which is claimed from the provision under consideration. The power under the general grant being ample and certain, a statute should not be declared void because in conflict with an alleged implication, unless such implication be clear and indubitable.
Id. at 117-18.
In 1883 the South Carolina Supreme Court followed that same distinction. State v. Williams, 20 S.C. 12, 17 (1883). After our constitution was adopted, several more courts elaborated. For example, the North Carolina high court interpreted a constitutional clause which stated, “Every voter in North Carolina, except as in this article disqualified, shall be eligible to office” to be exclusive while observing that if the constitution were worded negatively, as is Washington’s, then the legislature could add qualifications. State ex rel. Spruill v. Bateman, 162 N.C. 588, 591, 77 S.E. 768 (1913) (quoting N.C. Const, art. VII, § 7). The North Carolina Supreme Court therein stated the obvious: “It is true that where a Constitution provides that ‘no person shall be elected or appointed to any office unless he pos*220sesses the qualifications of an elector,’ the Legislature can prescribe additional qualifications.” Id. at 591.
The New Mexico Supreme court followed suit soon thereafter in Gibbany v. Ford, 29 N.M. 621, 225 P. 577, 578 (1924) (interpreting N.M. Const, art. VII, § 2: “Every citizen of the United States who is a legal resident of the state and is a qualified elector therein, shall be qualified to hold any public office in the state except as otherwise provided in this Constitution.”). The court went to the heart of the issue and held that the legislature cannot add qualifications “because the constitutional provision is not a negative one, providing that no person shall be eligible to hold an office unless he possess certain qualifications, as is often the case in other states, but is a positive provision, giving the right to every person possessing the qualifications therein set forth to hold office.” Id. at 578.
Drafters of our constitution had every reason to be well aware of the difference between negative and exclusive phraseology. In 1889, when our constitution was drafted, several states had recently included exclusive qualifications for holding office in their constitutions. For example, North Carolina’s second constitution, written in 1868, included a provision clearly stating that citizenship and voter status shall be the sole requirements for public office and that the legislature cannot add qualifications thereto. N.C. Const. art. VI, § 6 (“Every qualified voter in North Carolina who is 21 years of age, except as in this Constitution disqualified, shall be eligible for election by the people to office.”). North Carolina inserted this language because of fears the legislature might enact laws to deprive a certain group access to office.22 Several other state constitutions used *221similarly exclusive language.23 Ours did not but our majority rewrites it under the guise of construing it.
The majority makes much of the framers’ debate on possibly inserting mandatory term limits into the constitution. Majority at 203-04. The fact is the convention debated, but decided not to make term limits a constitutional mandate. The resulting constitution suggests the framers thought enough of term limits to discuss them while simultaneously rejecting the proposition that the legislature cannot impose reasonable term limits in the future. The resulting negative language in the qualifications clause perhaps represents a compromise on the term limits debate to leave the legislature free to impose and remove term limits as it saw fit by simple legislative enactment. If the drafters intended to restrain legislative power from imposing additional disqualifications, such as term limits, they could have easily proposed an exclusive qualification provision, yet they did not.
Other History
The Washington legislature has always acted consistent with the view that the negatively worded qualification clauses mean what they say and do not restrain the legislature from adding reasonable qualifications.24 The ma*222jority acknowledges one example, the statutory requirement that the attorney general be a qualified practitioner before the supreme court. Majority at 208 (citing RCW 43.10.010).
The attorney general is a constitutional executive officer. Const, art. Ill, § 1. The constitution imposes no qualifications on the attorney general other than those minimums found in the provision setting the minimum for all state officers, the same clause at issue today. Const, art. Ill, § 25. The constitution sets no requirement that the attorney general be qualified to practice before this or any court. Yet the legislature imposed the qualification as an additional minimum requirement for holding that office. The additional qualification legislatively imposed on the attorney general is irreconcilable with the majority’s position that the legislature may never add to the constitutional minimum qualifications. Yet the majority gives its stamp of approval to this additional qualification and that statute remains in force today. See RCW 43.10.010. The only explanation offered for this incongruous result by the majority is the fact that the territorial legislature enacted that law one year prior to the constitutional convention. Majority at 208. However by the majority’s logic, the newly adopted constitution would have nullified this law, like any other prior inconsistent statute as Const, art. XXVTI, § 2, purports to retain only territorial laws “which are not repugnant to this Constitution . . . .”
A more probable view is the legislature passed a qualification law contemporaneously with the drafting of the constitution because it viewed the addition of legislative qualifications constitutionally consistent. Cf. Malyon v. Pierce County, 131 Wn.2d 779, 799, 935 P.2d 1272 (1997) (the fact that religious societies provided most social services to the public at time of constitutional convention *223indicates the state establishment clause is not offended by use of volunteer chaplains).25
The practice of legislative additions to qualifications for office has continued without abatement. For example, the code of 1891 reveals a statute declaring various officeholders ineligible to hold the constitutional office of justice of the peace. 1 Hill’s Gen. Stat., § 303 (1891) entitled “Who eligible to office of justice.” (“[N]or shall any sheriff, coroner, or clerk of the superior court be eligible to or hold such office.”). See also RCW 29.65.010(4) (disqualifying from any elected office anyone who bribes a voter or election judge during his campaign); RCW 29.15.050 (to be eligible for public office, candidates must file fee of one-percent of annual salary of office sought). Such legislative acts are clearly additional qualifications inconsistent with the majority’s position. Or more accurately, the majority’s position is inconsistent with long-standing practice. See Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 521 (1984) (early legislative construction of a constitutional provision “should be given great weight, especially if it extended over a long period of time.”).
The majority, however, ignores the text and history, instead focusing on the dicta appearing in a single case, In re Bartz, 47 Wn.2d 161, 287 P.2d 119 (1955). Majority at 205. In Bartz the legislature enacted a statute providing no one is eligible to hold the office of justice of the peace except an attorney. Laws of 1951, ch. 156, § 2. Bartz upheld the legislatively added qualification on the ground the legislature had always set such qualifications and because judicial *224officers were not subject to the executive or legislative qualifications clauses. However, then the court continued to enunciate a seemingly contradictory position that the legislature cannot add to qualifications for constitutional offices. Young v. Konz, 91 Wn.2d 532, 542, 588 P.2d 1360 (1979) characterized the Bartz holding as one upholding “the power of the legislature to prescribe qualifications for judges of justice courts.” That which is beyond, or not necessary to, this holding is dicta.26 Dicta is not controlling authority and need not be followed. State v. Potter, 68 Wn. App. 134, 150 n.7, 842 P.2d 481 (1992).
By text, precedent, and practice, negatively phrased qualification clauses do not restrict legislative imposition of additional reasonable qualifications for office.
Other Jurisdictions
While the majority strings citations to support its position of exclusivity (Majority at 206-07), in truth courts have not been uniform in their treatment of term limits. In fact, legislative term limits are currently the law in some 20 American states whereas only one court has stricken term limits as a violation of a state qualification clause. Such is a far different picture from that which the majority paints.
First, we must distinguish the United States Supreme Court case which struck down state-imposed term limits for federal congressional officers. U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 115 S. Ct. 1842, 131 L. Ed. 2d 881 (1995). Thornton is a case about federalism and, as such, has very limited applicability to our state law inquiry. Thornton involved an Arkansas state constitutional amendment which purported to impose term limits on Arkansas’ *225congressional delegation. The divided 5-4 Thornton court held neither Arkansas nor any other state could impose term limits on federal officers, however, and not because of the language of the federal qualifications clauses but because the states lack power to alter the qualifications for any federal offices by reasons of federal supremacy.27 The Thornton majority reasoned allowing the states to alter federal qualifications would disrupt the uniform national government.28 The majority also based its holding on the particular intent of the national framers and the peculiar attendant constitutional history.29 The Thornton dissent argued that the original vision of federalism left the states the power to set the qualifications of their federal representatives. Id. at 845 (Thomas, J., dissenting, joined by Rehnquist, C.J., and O’Connor and Scalia, JJ.). Thornton has no bearing on term limits for state officers and leaves state term limits untouched.
Turning to term limits imposed upon state officers and judicial treatment thereof, it is interesting to note many states have historically imposed term limits on their *226governors without constitutional invalidation.30 The controversy over term limits gathered force, however, after the states began to impose limits on legislators in 1990. Currently, 14 states have imposed term limits on state officers by state constitutional amendment, although the relevant constitutions generally allow constitutional amendment directly by the people through initiative without legislative approval. Karen Hansen, Living Within the Limits, in State Legislatures 15 (June 1997).31 No court has stricken term limits in these states32 and, where addressed, term limits have been upheld as valid expressions of popular will.33
In addition to the 14 states just mentioned, six states, including Washington, have imposed term limits by direct legislative enactment. Idaho Code § 34-907; Mass. Gen. Laws ch. 53, § 48; Me. Rev. Stat. Ann. tit. 21-A, §§ 553-54 (West); Utah Code Ann. § 20A-10-201; Wyo. Stat. Ann. § 22-5-103 (Michie).34 Of those six states, court challenges have been made in only two besides Washington, Massachusetts and Maine.35 The Massachusetts court struck down term limits while the Maine court upheld them. Thus, there is one case *227on each side of the debate, although, between the two, the Massachusetts case is of limited persuasiveness because of the language of its state constitution whereas the Maine case is directly on point.
Massachusetts struck down the popularly enacted term limits on the ground the people lack the power to alter qualifications for state office. League of Women Voters v. Secretary of Commonwealth, 425 Mass. 424, 681 N.E.2d 842 (1997). However, the peculiar language of the Massachusetts constitution is exclusive in form. Indeed, the Massachusetts high court relied in part on article 9 of its state constitution in reaching its decision. Id. at 844. That constitutional provision declares constitutional qualifications to be exclusive: “all the inhabitants of this Commonwealth, having such qualifications as they shall establish by their frame of government,[36] have an equal right . . . to be elected, for public employments.” Id. at 844 n.5 (quoting article 9 of the Massachusetts Declaration of Rights).
More on point is the Maine case where the relevant constitutional language is materially similar to Washington’s. League of Women Voters v. Secretary of State, 683 A.2d 769 (Me. 1996). There, as here, the people of Maine enacted term limits by popular initiative. The initiative was challenged on the ground it conflicted with Maine’s negative constitutional qualifications clause language which, like Washington’s, provides “No person shall be a member of the House of Representatives” (id. at 773 n.8 (quoting Me. Const, art. IV pt. 1, § 4)) “unless [the person] shall, at the commencement of the period for which [the person] is elected, have been 5 years a citizen of the United States, have arrived at the age of 21 years . . . .” Me. Const, art. IV, pt. 1, § 4. The Maine Supreme Court concluded the negatively worded constitutional language did not restrain the people from legislatively imposing term limits and, in the absence of any such restraint, the people were free to enact term limits. Id. at 773 n.8. The Maine *228Supreme Court therefore upheld the term limits. Id. at 773 (“We therefore answer Question One by concluding that limits on the number of consecutive terms that may be served by Maine legislators may be enacted by legislation.”). The Maine case cannot be distinguished from our own.
Are Term Limits Consistent with the Spirit of Our Constitution?
While dispositively concluding the letter of the constitution does not prohibit term limits by initiative, I further posit neither is the spirit of our constitution offended by same. The tenor of various clauses such as Const, art. I, § 1 (“All political power is inherent in the people, and governments derive their just powers from the consent of the governed . . . .”), the free elections clause (Const, art. I, § 19) (“All Elections shall be free and equal, and no power, civil or military, shall at any time interfere to prevent the free exercise of the right of suffrage.”) and the overall structure of our constitutional republic support this view.
If anything, the very nature of our constitution is to limit government. To strike term limits because they interfere with our constitutional system is indeed anomalous as term limits are overtly a restraint on career politicians and serve as an indirect further check on the legislative branch.37
By design, Washington’s legislature has always been a citizen legislature comprised of people wedded to other professions who gather but a short time annually or biannually about the people’s business. As such these legislators, more than most, are “called for the most part from pursuits of a private nature, continued in appointment for a short time,” and then return to private life. The Federalist No. 62, at 419 (James Madison) (Jacob E. Cooke ed., *2291961). Term limits, which ensure our legislators remain citizen legislators,38 not career state employees, are generally consistent with this constitutional framework and specifically consistent with our citizens’ historically populist mistrust of the legislature.39 That this legacy remains in the minds of our citizens perhaps explains the popular adoption of the act before us today.
Additionally, there is a claim that such term limits infringe on the right to free elections. Such a claim was rejected outright with respect to Cahfornia’s absolute prohibition in Bates v. Jones, 131 F.3d 843, 847 (9th Cir. 1997). (“[T]erm limits on state officeholders is a neutral candidacy qualification, such as age or residence, which the State certainly has the right to impose.”). The free election clause is intended in part to ensure “the door of this part of the Federal Government, is open to merit of every description, whether native or adoptive, whether young or old, and without regard to poverty or wealth, or to any particular profession of religious faith.” The Federalist No. 52, at 355 (James Madison) (Jacob E. Cooke, ed. 1961). Term limits are intended precisely to minimize the power of incumbency and open the door to outsiders who might seek office. The logic of such limits was recently recognized by the United States Supreme Court: “[S]uch limits may provide for the infusion of fresh ideas and new perspectives, and may decrease the likelihood that representatives will lose touch with their constituents.” U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 837, 115 S. Ct. 1842, 1871, 131 L. Ed. 2d 881 (1995). Indeed, these term limits were enacted upon the realization that Washington’s “[e]ntrenched incumbents have an inordinate advantage in elections because of their control of campaign finance laws and gerrymandering of electoral districts; [and that] [e]ntrenched incumbency has discouraged qualified citizens from seeking public of*230fice.” Laws of 1993, ch. 1, § 1(3), (4) (Initiative Measure No. 573). Term limits are arguably necessary to break the incumbency cycle.
Constitutional Reasonableness of These Term Limits
Concluding term limits are not prohibited by the qualifications clauses or by our constitutional framework, we might further inquire if they are reasonable. Indeed, to be valid, every law must be reasonable in the constitutional sense. Lawton v. Steele, 152 U.S. 133, 137, 14 S. Ct. 499, 38 L. Ed. 385 (1894). Such applies with equal force to legislatively imposed qualifications for office and ballot access measures. Storer v. Brown, 415 U.S. 724, 94 S. Ct. 1274, 39 L. Ed. 2d 714 (1974). Mechem, supra, § 66 (legislatively imposed qualifications for office must be “reasonable and proper.”); In re Bartz, 47 Wn.2d 161, 168, 287 P.2d 119 (1955) (upholding legislatively imposed qualification that justices of the peace be attorneys because such is “reasonable”); State ex rel. Buttz v. Marion Circuit Court, 225 Ind. 7, 72 N.E.2d 225, 170 A.L.R. 187 (1947) (“The fact, however, that the Legislature may fix qualifications for holding public office . . . does not mean that in the fixing of such qualifications . . . [they must] not be arbitrary, they must be reasonable and based upon substantial grounds which are natural and inherent in the subject matter of the legislation.”).
The classic three-prong test of reasonableness would ask: (1) do term limits have a valid public purpose, (2) do they use means calculated to achieve that purpose, and (3) are they unduly oppressive upon individuals? Presbytery of Seattle v. King County, 114 Wn.2d 320, 330-31, 787 P.2d 907 (citing Lawton v. Steele, 152 U.S. 133, 14 S. Ct. 499, 38 L. Ed. 385 (1894)), cert. denied, 498 U.S. 911, 111 S. Ct. 284, 112 L. Ed. 2d 238 (1990).
Term limits have the valid public purpose of imposing a check on elected officeholders. They are intended to promote access to office by forcing incumbents to step aside to make way for nonincumbents. See Laws of 1993, ch. 1, *231§ 1(7) (Initiative Measure No. 573) (“The people of Washington have a compelling interest in preventing the self-perpetuating monopoly of elective office by a dynastic ruling class.”). Term limits clearly promote this end. Nor are term limits unduly oppressive upon the individual incumbents who are “limited out” since it is a privilege to serve through an office of public trust, not a private right which one can conceivably be denied by an unduly oppressive government. Plaintiffs’ First and Fourteenth Amendments rights are not violated by term limits. Bates v. Jones, 131 F.3d at 847.
Nor are Washington’s term limits absolute. Compare Bates v. Jones (upholding California lifetime term limits ban against constitutional challenge). On the contrary, they merely force incumbents to step aside for a short period. A legislator may serve six years in the state house, eight years in the senate and then after a six year hiatus can serve another straight eight years in the senate. RCW 44.04.015. While the enactment may practically bar one from succession to office, technically, if the incumbent is sufficiently popular, he may still win by write-in. The fact that a law uses restrictive rather than wholly prohibitory language also suggests the law is “reasonable.” Ralph v. City of Wenatchee, 34 Wn.2d 638, 644, 209 P.2d 270 (1949). That these limits are reasonable the majority does not dispute.
Today, 6 votes on this court are the undoing of the 1,119,985 votes that Washingtonians cast at the polls in favor of term limits. In the final analysis term limits must be upheld because the constitution does not prohibit it. I therefore dissent.
Alexander, J., concurs with Sanders, J.

£>ee, e.g., 1 Joseph Story, Commentaries on the Constitution op the United States § 451 (Melville M. Bigelow ed., 5th ed. 1891):
Constitutions are not designed for metaphysical or logical subtleties, for niceties of expression, for critical propriety, for elaborate shades of meaning, or for the exercise of philosophical acuteness or judicial research. They are instruments of a practical nature, founded on the common business of human life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them, the people adopt them, the people must be supposed to read them, with the help of common-sense, and cannot be presumed to admit in them any recondite meaning or any extraordinary gloss.


Such an exclusive reading of constitution article II, section 7 and article III, section 25, would also require an exclusive reading of article iy section 17 (“No person shall he eligible to the office of judge of the supreme court, or judge of a superior court, unless he shall have been admitted to practice in the courts of record of this state, or of the Territory of Washington.”) thus placing its exclusive qualifications in direct conflict with article iy section 31(5) (supreme court may remove or suspend judge or justice “and that person is ineligible for judicial office until eligibility is reinstated by the supreme court.”).


One commentator has referred to the construction preferred by the majority as reading “something that is not there.” Lloyd Cutler, The Constitutionality of State-Imposed Term Limits for Federal Office in The Politics and Law of Term Limits 113 (Edward H. Crane & Roger Pilón eds., 1994) (reading the qualifications clauses to be exclusive “suggests something that is not there. In reality, of course, those clauses do not list qualifications—much less the qualifications. They are worded entirely in the negative. They list some disqualifications. They say that ‘no person shall be’ eligible to serve unless of at least a certain age, residency, and duration of citizenship.”).


The majority asserts that laws are presumed constitutional until proven unconstitutional “beyond a reasonable doubt.” Majority at 196. I question whether this standard is applicable to the legal question before us. Indeed, “beyond a reasonable doubt” is generally reserved for the guilt of an accused and is used because the accused is deemed innocent until proven the opposite. However, there is no sensible reason to carry over the same factual standard to the constitutionality of legislation. Whether legislative power has been abused should be a legal question reviewed de novo as any other legal question. Compare Brown v. Mult*215nomah County Dist. Court, 280 Or. 95, 570 P.2d 52, 56 n.6 (1977). However, were we to measure the majority by its own yardstick, it would most surely fall short, as there are many reasons to doubt the correctness of its view.


For example, Justice Theodore L. Stiles, elected to the Washington Supreme Court on the same day the constitution was popularly ratified, played a leading role in the constitutional convention and was reputed as a scholar and constitutional authority. Charles H. Sheldon, The Washington High Bench, A Biographical History of the State Supreme Court, 1889-1991, at 327 (1992).


Eerhaps we should refer to them as “disqualification clauses” instead as they really set conditions that disqualify one from office.


Westerman v. Cary, 125 Wn.2d 277, 288, 892 P.2d 1067 (1994) (“We will presume the language [of our constitution] carries its ordinary and popular meaning, unless shown otherwise.”).


“Possible or even probable meanings, when one is plainly declared in the instrument itself, the courts are not at liberty to search for elsewhere.” Thomas M. Cooler A Treatise on the Constitutional Limitations 70 (6th ed. 1890).


The same provision, article VI, section 1, currently reads:
Qualifications of Electors. All persons of the age of eighteen years or over who are citizens of the United States and who have lived in the state, county, and precinct thirty days immediately preceding the election at which they offer to vote, except those disqualified by Article VI, section 3 of this Constitution, shall be entitled to vote at all elections.
Constitution article VI, section 3, currently provides:
Who Disqualified. All persons convicted of infamous crime unless restored to their civil rights and all persons while they are judicially declared mentally incompetent are excluded from the elective franchise.


In State ex rel. Spruill v. Bateman, 162 N.C. 588, 592, 77 S.E. 768 (1913) the court explained:
The purpose of this peculiar phraseology in the North Carolina Constitution is well known by every one. A newly emancipated element had been admitted to suffrage, and it was rightly anticipated that at some future day there might be a majority in the General Assembly unfavorable to their holding office, so *221the provision was made that “every voter,” except as disqualified by the Constitution, should be eligible “to office.”


Conn. Const, art. VI, § 10 (“Every elector who has attained the age of eighteen years shall be eligible to any office in the state . . . except in cases provided for in this constitution.”); Minn. Const, art. VII, § 6 (“Every person who by the provisions of this article is entitled to vote at any election and is 21 years of age is eligible for any office elective by the people in the district wherein he has resided 30 days previous to the election, except as otherwise provided in this constitution . . . .”); N.M. Const, art. VII, § 2 (“Every citizen of the United States who is a legal resident of the state and is a qualified elector therein, shall be qualified to hold any elective public office except as otherwise provided in this constitution.”); S.C. Const, art. XVII, § 1A (“Every qualified elector is eligible to any office to be voted for, unless disqualified by age, as prescribed in this Constitution.”).


At the time our constitution was ratified, legislatures routinely set additional qualifications. See, e.g., Thomas M. Cooley, supra, at 748 n.1 (discussing in the abstract the rule that one must be a qualified voter to hold office Cooley concluded, “The question is not very important, as State constitutions or statutes *222generally lay down that rule, in some cases adding further requirements.” (emphasis added)).


See also In re Bartz, 47 Wn.2d 161, 168, 287 P.2d 119 (1955) (“The legislature has consistently acted on the assumption that it had this power [to establish qualifications for justices of the peace], both before and after the adoption of the constitution .... ‘Where a particular construction has been generally accepted as correct, and especially when this has occurred contemporaneously with the adoption of the constitution, and by those who had opportunity to understand the intention of the instrument, it is not to be denied that a strong presumption exists that the construction rightly interprets the intention.’ 1 Cooley’s Constitutional Limitations (8th ed.) 144 (1927).”).


Bartz’s statement that qualifications are exclusive is dicta in light of the court’s ultimate holding that the legislature appropriately prescribed reasonable qualifications for constitutional judicial officers. In light of that holding, any statement that the legislature may not impose qualifications on other constitutional officers is unnecessary. See Pedersen v. Klinkert, 56 Wn.2d 313, 317, 320, 352 P.2d 1025 (1960) (dicta is language not necessary to the decision in a particular case).


U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 803, 115 S. Ct. 1842, 1855, 131 L. Ed. 2d 881 (1995) (“each Member of Congress is ‘an officer of the union, deriving his powers and qualifications from the constitution, and neither created by, dependent upon, nor controllable by, the states .... Those officers owe their existence and functions to the united voice of the whole, not of a portion, of the people.’ Representatives and Senators are as much officers of the entire union as is the President. States thus ‘have just as much right, and no more, to prescribe new qualifications for a representative, as they have for a president . . . .’ ”) (quoting 1 Joseph Story, Commentaries on the Constitution of the United States § 627 (3d ed. 1858)).


U.S. Term Limits, Inc., 514 U.S. at 783 (“Allowing individual States to adopt their own qualifications for congressional service would he inconsistent with the Framers’ vision of a uniform National Legislature representing the people of the United States.”). Cf. Foster v. Love, 522 U.S. 67, 118 S. Ct. 464, 139 L. Ed. 2d 369 (1997) (unanimous court struck down Louisiana state statute which provided for federal congressional elections to be held in Louisiana in October because the states cannot alter the uniformity of federal elections).


U.S. Term Limits, Inc., 514 U.S. at 800-01 (after reviewing the constitutional history the majority “conclude[d] that the Framers intended the Constitution to he the exclusive source of qualifications for Members of Congress.”).


See Miyazawa v. City of Cincinnati, 825 F. Supp. 816, 821 (S.D. Ohio 1993) (noting that over 20 states have term limits for governors), aff’d, 45 F.3d 126 (6th Cir. 1995).


Those states are Arizona, Arkansas, California, Colorado, Florida, Louisiana, Michigan, Missouri, Montana, Nevada, Ohio, Oklahoma, Oregon, and South Dakota.


The Ninth Circuit recently upheld California’s term limits law, which imposes a specific lifetime term limits ban on state legislators and certain state officers, as consistent with federal constitutional requirements. Bates v. Jones, 131 F.3d 843 (9th Cir. 1997).


See, e.g., U.S. Term Limits, Inc. v. Hill, 316 Ark. 251, 872 S.W.2d 349, 359-60 (1994), aff’d, 514 U.S. 779, 115 S. Ct. 1842, 131 L. Ed. 2d 881 (1995); Legislature of State of Cal. v. Eu, 54 Cal. 3d 492, 816 P.2d 1309, 286 Cal. Rptr. 283 (1991), cert. denied, 503 U.S. 919, 112 S. Ct. 1293, 117 L. Ed. 2d 516 (1992); Nevada Judges Ass’n v. Lau, 112 Nev. 51, 910 P.2d 898 (1996).


In all of the six, term limits were popularly imposed by initiative except in Utah where the legislature itself passed term limits.


The Alaska high court ruled, by advisory opinion, that the voters would not be able to enact term limits by initiative. Alaskans for Legislative Reform v. State, 887 P.2d 960 (Alaska 1994). The voters, however, never tried.


As the court noted, “The frame of government is Part II of our Constitution.” League of Women Voters, 681 N.E.2d at 844.


Legislature of State of Cal. v. Eu, 54 Cal. 3d 492, 816 P.2d 1309, 1329, 286 Cal. Rptr. 283 (1991) (“In sum, it would be anomalous to hold that a statewide initiative measure aimed at ‘restoring] a free and democratic system of fair elections,’ and ‘encouraging] qualified candidates to seek public office’ (Cal. Const. art. iy § 1.5), is invalid as an unwarranted infringement of the rights to vote and to seek public office.” (alteration in original)).


See term limits law, Laws or 1993, ch. 1, § 1(1) (“The people will best be served by citizen legislators who are subject to a reasonable degree of rotation in office!]”).


See Lebbeus J. Knapp, The Origin of the Constitution of the State of Washington, 4 Wash. Hist. Q. 227, 228, 250 (Oct. 1913).